PER CURIAM.
Johnny McNutt appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying McNutt relief because this court receded from Thornton v. State, 683 So.2d 515 (Fla. 2d DCA 1996), the opinion relied upon by McNutt to establish his right to relief. Wendt v. State, 711 So.2d 1166 (Fla. 2d DCA 1998).
However, the trial court’s order also ruled on an issue that was not posed by McNutt. Therefore, this affirmance is without prejudice to any right McNutt might have to file a timely, facially sufficient motion to correct illegal sentence pursuant to rule 3.800(a), seeking relief pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Affirmed.
PATTERSON, C.J., and NORTHCUTT and CASANUEVA, JJ., concur.